Per Curiam.

After the issues in this cause had been made up, and the evidence all heard by the jury, the Court permitted amendments to the complaint to be filed, adding to the causes of action, and leading to a reformation of the issues. To the making of these amendments the defendant objected and excepted. See 10 Ind. 199, and 227.
A. Ellison, for the appellant.
The Court caused the jury to be re-swoni to try the new issues, and then refused to hear any evidence upon them, but directed the jury to consider the evidence given on.the former, as applicable to the new issues. Hearing the evidence is a very important part of the trial of an issue. See Ind. Dig., p. 656. The Court refused, when properly requested by the defendant, to direct the jury to find specially, according to the statute. See Perk. Prac. 295.
The judgment below is reversed, with costs. Cause remanded for further proceedings.